Citation Nr: 1420968	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  10-37 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for cancer of thyroid, also to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that denied the application to reopen the claim for service connection for cancer of thyroid.  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence in the paper file or are not pertinent to the appeal.  There are no uploaded documents in the Veterans Benefits Management System (VBMS) at this time. 


FINDINGS OF FACT

1. In a June 2006 rating decision, the RO denied the Veteran's claim for service connection for cancer of the thyroid, also to include as a result of exposure to herbicides.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period. 

2. Evidence received since the June 2006 decision is cumulative of the evidence that was of record at the time of that decision and does not relate to any of the bases for the prior denial.


CONCLUSIONS OF LAW

1. The June 2006 rating decision that denied the claim for service connection for cancer of the thyroid also to include as a result of exposure to herbicides is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2013). 

2. Evidence received since the June 2006 decision is not new and material and the claim for service connection for cancer of the thyroid also to include as a result of exposure to herbicides is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA also apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran was provided all required VCAA notice in a May 2006 letter, prior to the initial adjudication of the claim in June 2006.

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in the context of an application to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  Further, VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.  In this regard, after receiving the Veteran's claim to reopen, the RO sent a September 2009 letter that informed the Veteran of the prior denial of his claim for service connection for cancer of the thyroid, also to include as a result of herbicide exposure.  The Veteran was also informed of the appropriate definitions of new and material evidence and of the evidence needed to substantiate an underlying service connection claim, including the elements requiring an in-service injury or disease and a nexus to a current disability, which were the bases for the prior denial and are the bases for the Board's denial of reopening herein.  Therefore, the September 2009 letter provided the notice required by Kent.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records, post-service VA treatment records, and all available private treatment records as identified by the Veteran.  The Board notes that some of the Veteran's private treatment records were unavailable despite efforts by VA and the Veteran to obtain them.  During the course of the appeal, the Veteran provided several names of physicians who have rendered treatment with respect to his thyroid cancer.  Each time, the RO undertook development to contact each of the named providers and requested private treatment records based upon the information provided by the Veteran on his VA Forms 21-4142.  The Veteran was kept informed of the numerous requests and was encouraged to send any information that he may have in his possession.  The RO's most recent efforts have resulted in letters returned as undeliverable.  The Veteran was informed of the results of the records search and did not submit any additional evidence.  Lastly, the Board notes that a response from the Diagnostic Clinic of Houston was received that no records were on file for the Veteran for his treatment in 1979 as records are destroyed after 7 years.  The Board finds that VA's efforts in undertaking development and requesting private treatment records have satisfied the duty to assist.  

The Veteran was not afforded a VA examination specifically in regard to his claim.  Such examination was not required because, as shown below, new and material evidence has not been received to reopen the claim for service connection for cancer of thyroid, and the duty to assist a claimant by affording him a medical examination or medical opinion does not arise until the claimant has submitted new and material evidence sufficient to reopen the claim.  Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003); Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007) (in the absence of new and material evidence, VA is not required to provide a medical examination or obtain a medical opinion to a claimant attempting to reopen a previously disallowed claim).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

Application to Reopen 

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In June 2006, the RO denied the Veteran's claim for service connection for cancer of the thyroid (also to include as a result of exposure to herbicides).  The Veteran was notified of this denial but did not appeal nor submit evidence within the one year appeal period.  The decision was, therefore, final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  The Board now turns to whether new and material evidence has been presented to warrant reopening the claim.

In its June 2006 denial, the RO explicitly denied the claim of service connection for cancer of thyroid to include as a result of exposure to herbicides on several bases.  First, the RO explicitly denied service connection on the basis that the Veteran did not have an in-service injury or disease nor did he did have a diagnosis of thyroid cancer within one year from service.  Secondly, the RO expressly found no connection between thyroid cancer and herbicide exposure.  In sum, the RO found that the necessary elements of an in-service injury or disease and a nexus between a current disability and service were missing.  We also note that at the time of the prior denial, there was no proof of thyroid cancer other than his lay evidence.

The evidence of record at the time of the denial included the Veteran's lay statements as well as the Veteran's service treatment records that showed no medical problems associated with thyroid cancer during service and upon separation examination in 1972.  The neck and endocrine system were normal on clinical evaluation.  Also of record were VA treatment records from 2005 which showed that the Veteran reported having a thyroidectomy in 1981.  There was a treatment note that indicated "not malignant."  The Veteran's statement of record at this time included his contention that Dr. T.H., his treating physician, indicated to him (in writing) that the cancer of the thyroid was caused by the exposure to Agent Orange.  The Board notes that the record did not contain evidence of an in-service injury or disease (in-service evidence of thyroid cancer), or even a confirmed post service diagnosis of thyroid cancer and related treatment other than the Veteran's statements.  There was no other evidence of a nexus between thyroid cancer and service other than the Veteran's statement unsupported by the evidence of record.

The evidence added to the record since the June 2006 denial included the Veteran's lay statements, VA treatment records (2006 to 2007), and private treatment records from the Diagnostic Clinic of Houston from 1992 and 1993.  The Veteran reiterated that he was diagnosed with thyroid cancer in the late 1970s which was the result of exposure to Agent Orange in service.  He also provided several additional physicians who he claims have indicated to him that there is a connection between Agent Orange and his thyroid cancer.  The VA treatment records showed a self-reported history of thyroidectomy in 1981.  The private treatment records showed the results of various laboratory tests and results of chest X-rays that were performed in connection with pulmonary issues.  There was no mention of thyroid problems or thyroid cancer/treatment other than thyroglobulin levels identified as normal.  

Based on the above evidence, the Board finds that new and material evidence has not been received to reopen the claim.  All of the evidence received is redundant or cumulative of the evidence that was previously considered by the RO at the time of the June 2006 denial.  This includes the Veteran's statements asserting any nexus between thyroid cancer and Agent Orange.  The bases for the RO's denial were essentially that the necessary elements of an in-service injury or disease and a nexus to a current disability and service were missing.  Evidence establishing a self-reported history of thyroidectomy and reiterations of the Veteran's contentions as to nexus does not cure a prior evidentiary defect; it is merely cumulative.  Similarly, evidence showing private treatment for an unrelated condition is not relevant.  Consequently, the evidence is not new and material and reopening of the claim is not warranted.

For the foregoing reasons, the evidence submitted since the June 2006 denial is cumulative of the evidence already of record and does not relate to any of the bases for the prior denial.  The evidence is therefore not new and material and reopening of the claim is not warranted.  The benefit-of-the-doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit-of-the-doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met).


ORDER

The application to reopen a claim for service connection for cancer of thyroid also to include as a result of exposure to herbicides is denied.



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


